Citation Nr: 0600929	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-16 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cancer of the 
kidney, status post removal of the right kidney, as a result 
of exposure to herbicides.

2.  Entitlement to service connection for eye disability 
(claimed as vision problems), including as secondary to 
service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. P. Shonk



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
Along with the two issues on the cover page, the RO also 
denied a claim of service connection for back problems.  
Though the veteran perfected an appeal regarding this latter 
issue, he withdrew the claim via a September 2005 VA Form 21-
4138.  

The veteran testified at a September 2005 hearing before the 
undersigned Veterans Law Judge, and the transcript is of 
record.  

The issue of service connection for eye disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

Though the veteran is presumed to have been exposed to Agent 
Orange given the circumstances of his military service, the 
record lacks proof of actual direct causation concerning 
cancer of the kidney and exposure to Agent Orange.  



CONCLUSION OF LAW

Cancer of the kidney (and any residuals therefrom) may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains May 2002 and July 2003 letters informing 
the veteran of which portion of information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  Both letters addressed a 
claim of service connection based upon a presumptive theory 
of entitlement, and the rating decision applied VA law and 
regulation to the facts of the veteran's case.  Additionally, 
the determination informed the veteran that the record did 
not contain crucial medical or scientific evidence showing a 
positive association between exposure to herbicides and 
cancer of the kidney.  As such, the veteran was effectively 
notified of information and evidence needed to substantiate 
and complete his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received a sufficient notification letter 
prior to the rating decision on appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (holding that any timing 
error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  An 
August 2004 VCAA letter (albeit addressing a claim of service 
connection for lung cancer secondary to Agent Orange 
exposure) stated the following:  "If you have any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Following that letter, the veteran received a November 
2004 supplemental statement of the case addressing the kidney 
cancer claim, which told the veteran that if he could make 
"any comment" he wished concerning the additional 
information contained therein.  Thus, various communications 
from the RO gave instruction that the veteran could send any 
kind of evidence, including in the form of a lay statement.  
As such, the principle underlying the "fourth element" was 
properly fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination or 
opinion when such is necessary to make a decision on the 
claim.  In this case, the RO obtained VA medical records from 
1998 to 2005.  The record also contains a report from Gordon 
Welch, M.D., from May to June 1998 (which offered diagnostic 
impressions only concerning the veteran's development of 
renal carcinoma), and various statements from the veteran.  
Additionally, the veteran indicated in a July 2003 VA Form 
21-4138 that he had been approved for Social Security 
Disability from March 2002.  While in some circumstances 
records from the Social Security Administration (SSA) are 
probative for a veteran's case, in the particular factual 
circumstances of the present case, a remand for SSA records 
would not be fruitful.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (recognizing that remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
As illustrated further below, the critical issue in this case 
concerns VA law and regulation regarding diseases presumed to 
have resulted from Agent Orange exposure.  Because this a 
unique VA legal issue, SSA records would not assist the Board 
in applying VA legal standards to the facts of this case.  

Further, solicitation of a VA medical opinion or examination 
is not appropriate in this case, because, as illustrated 
further herein, the record lacks evidence that a claimed 
disability is associated with an in-service event.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

I.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), such as chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and Type II diabetes mellitus.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).  

II.  Analysis

The veteran's February 2002 application for compensation 
stated that Agent Orange had been proven by scientific 
studies to result in cancer.  The veteran indicated that he 
had suffered, in particular, kidney cancer.  

The claims file contains a response from a records search 
that the veteran served in Vietnam from February 27, 1968, to 
March 15, 1969.  The veteran's DD Form 214 indicated that he 
received a National Defense Service Medal, Vietnam Service 
Medal (w/1*), and Vietnam Campaign Medal (w/60-).  A March 
2004 rating decision granted service connection for diabetes 
mellitus associated with herbicide exposure.  

As such, in this case, based on the veteran's Vietnam 
service, he is presumed to have been exposed to Agent Orange, 
absent affirmative evidence to the contrary.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.313.  

According to a February 2002 VA outpatient treatment note, 
the veteran presented for a follow-up related to renal cell 
carcinoma.  The veteran was status post right radical 
nephrectomy in July 1998, and he had been doing well since 
that point with no evidence of recurrence.  In April, the 
veteran was to undergo a bone scan concerning leg pain given 
his history of renal cell carcinoma.  In December 2002, a 
treatment note indicated necessary follow-up concerning 
pulmonary nodules-the tumor was chromophobe and contained in 
the specimen but very large.  As such, metastases were 
possible, though less likely.  A repeat CT scan was ordered.

In August 2004, the veteran was admitted to the hospital due 
to an enlarging right lung mass status post right lung 
lobectomy and bronchoscopy in July.  The veteran was 
scheduled for medical oncology consult due to metastatic 
renal cell carcinoma, and, thereafter, he underwent a right 
lung lobectomy for metastatic renal cell cancer.  According 
to an October 2004 note, the veteran had been told that he 
had an oat cell cancer of the lung, and that 45% of his right 
lower lobe had been removed.  In February 2005, a fine needle 
aspiration of the left thyroid showed rare atypical cells, 
highly suspicious for metastic renal cell carcinoma.  
Apparently the veteran underwent right nephrectomy.  

In addition to a claim concerning kidney cancer, the veteran 
also filed a claim of service connection for lung cancer, 
status post partial right lobectomy, as secondary to Agent 
Orange exposure.  The record contains a February 2005 VA 
opinion in which the examiner reviewed the veteran's claims 
folder and noted that the microscopic tissue of the lung 
revealed the same type of microscopic findings as seen in the 
primary tumor from the kidney.  The examiner concluded that 
therefore the tumor found in the lung was a metastatic lesion 
from the tumor in the kidney.  

An April 2005 rating decision denied the veteran's claim 
concerning his lung, and this issue is not on appeal.  At his 
hearing, the veteran testified about his kidney cancer, and 
that it had come up to his lung.  The veteran asserted that a 
recent bone scan had found cancer.  The veteran's 
representative requested that a medical opinion be obtained 
to in regards to the cancer and the types of cancer that may 
have spreading throughout the veteran's body.  

Notwithstanding the latter assertion regarding additional 
cancer from which the veteran suffers, the issue on appeal 
concerns a status post removal of the right kidney due to 
cancer of the kidney.  As cited above, 38 C.F.R. 
§ 3.307(a)(6)(ii) does not contain kidney cancer as a disease 
presumed to be associated with exposure to herbicide agents.  
Additionally, the record lacks any medical evidence 
establishing service connection with proof of actual direct 
causation between exposure to herbicide agents and kidney 
cancer.  

Because a preponderance of the evidence is against the claim, 
the doctrine of the benefit of the doubt cannot be applied.  
38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for cancer of the kidney, 
status post removal of the right kidney, as a result of 
exposure to herbicides, is denied.



REMAND

In light of the VCAA, further evidentiary development is 
necessary.

The rating decision on appeal denied a claim of service 
connection for vision problems, and considered the matter as 
secondary to diabetes mellitus, and on a direct basis.  As 
noted above, a later rating decision granted service 
connection for diabetes mellitus as secondary to herbicide 
exposure and assigned a 20 percent disability evaluation.  

The veteran's service medical records contain an April 1969 
notation concerning an eye infection.  He was admitted to the 
hospital, and after an ophthalmic consultation with a 
diagnosis of gonorrhea kerato-conjunctivitis, he was treated 
with systemic penicillin, sub-conjunctival penicillin, and 
topical Neosporin.  The veteran improved during the hospital 
stay, and was discharged to full active duty.  

Post-service, on a May 2002 VA Form 21-4138 the veteran 
recounted that in the early part of 1969 he had experienced 
double vision, and lights had halos.  The veteran could not 
recall any tests or treatment being performed.  

In October 2003 the veteran underwent a VA examination.  The 
veteran's chief ocular complaint was that he could not read 
without his glasses.  He had near blur.  The examiner noted 
that the veteran had been significant for diabetes since 
2001.  After testing, the diagnosis was (1) diabetes mellitus 
without retinopathy, and (2) astigmatism and presbyopia.  

A July 2004 VA optometry note indicated the veteran's 
complaint that his eyes tear when he read.  The impression 
included refractive error, diabetes mellitus without diabetic 
retinopathy either eye, and mild dry eyes.  

The veteran underwent an October 2004 VA examination, and 
complained of difficulty of reading without glasses.  After 
testing, the assessment was diabetes mellitus without ocular 
manifestation, and refractive error.  The examiner noted that 
the claims file had not been available for review.

At his hearing, the veteran asserted that the in-service 
vision problem (which involved blurring due to some kind of 
infection) had cleared up, but then, he found currently that 
he had to use glasses for reading.  The veteran also 
testified that he had problems with dry eyes.  The veteran's 
representative asserted that the veteran was aware that a 
medical opinion had been rendered as far as the refractive 
error-however, concerning the dry eyes, the veteran sought 
an opinion as to whether the condition could be caused by 
service-connected diabetes mellitus.

Because this latter aspect of the veteran's eye problem has 
not been considered by a VA examiner, and because the record 
contains evidence of current diagnosis of dry eyes, the 
veteran should undergo further assessment concerning a 
relationship between dry eyes and diabetes mellitus.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should update the claims 
file with any recent VA optometry 
treatment records, and ask the veteran 
to indicate whether he has received 
treatment outside of the VA system for 
his eyes.  Any such outstanding records 
should be obtained.  

2.  After adding the preceding records 
to the claims file, the veteran should 
undergo a VA examination, with claims 
file review, and the examiner should 
determine whether it is at least as 
likely as not that any eye disorder, 
particularly dry eyes, is related to 
service-connected diabetes mellitus.   

3.  Then, the RO should readjudicate 
the veteran's claim of service 
connection eye disability.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


